Citation Nr: 9930277	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  96-10 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for hiatal hernia, 
claimed as secondary to mustard gas exposure.

4.  Entitlement to service connection for a skin disorder of 
the back and trunk, claimed as secondary to mustard gas 
exposure.

5.  Entitlement to service connection for conjunctivitis, 
claimed as secondary to mustard gas exposure.

6.  Entitlement to service connection for post traumatic 
stress disorder (PTSD), claimed as secondary to mustard gas 
exposure.

7.  Entitlement to service connection for trachea problems, 
claimed as secondary to mustard gas exposure.

8.  Entitlement to service connection for sinusitis, claimed 
as secondary to mustard gas exposure.

9.  Entitlement to a disability evaluation in excess of 30 
percent for chronic bronchitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (hereinafter ROIC).  
In that decision, the ROIC, among other things, granted 
service connection for chronic bronchitis, evaluated as 
noncompensably disabling.  In January 1997, the ROIC 
increased the rating to 30 percent.  

In a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet.App. 35 
(1993).  There is nothing in the record showing that the 
veteran was only seeking a 30 percent rating for his service-
connected chronic bronchitis.  Further, there is no written 
withdrawal of the issue under 38 C.F.R. § 20.204.  Therefore, 
the Board will consider the increased rating issue on appeal.  

During his July 1999 Central Office hearing, the veteran 
raised the issue of entitlement to a total disability rating 
for compensation purposes based on individual 
unemployability.  As this issue has not been adjudicated by 
the ROIC, it is referred there for appropriate action.

For the reasons discussed below, the Board determines that 
the claims for service connection for bilateral hearing loss 
and tinnitus, as well as the claims for service connection 
for hiatal hernia, a skin disorder of the back and trunk, 
conjunctivitis, PTSD, trachea problems, and sinusitis, 
claimed as secondary to mustard gas exposure are well-
grounded.  Additional development required for these claims 
are in the Remand section of this decision.  


FINDINGS OF FACT

1.  The claims for service connection for bilateral hearing 
loss and tinnitus, as well as the claims for service 
connection for hiatal hernia, a skin disorder of the back and 
trunk, conjunctivitis, PTSD, trachea problems, and sinusitis, 
claimed as secondary to mustard gas exposure are supported by 
cognizable evidence showing that the claims are plausible or 
capable of substantiation.

2.  The veteran's service-connected chronic bronchitis is 
manifested by symptoms which are not more than moderately 
severe and FEV-1, FEV-1/FVC, and DLCO (SB) are not shown to 
be less than 56 percent of predicted.


CONCLUSIONS OF LAW

1.  The claims for service connection for bilateral hearing 
loss and tinnitus, as well as the claims for service 
connection for hiatal hernia, a skin disorder of the back and 
trunk, conjunctivitis, PTSD, trachea problems, and sinusitis, 
claimed as secondary to mustard gas exposure are well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for a rating in excess of 30 percent for 
chronic bronchitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 
6600 (prior to and from October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, evidence which shows that his claim is plausible, 
meritorious on its own, or capable of substantiation.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  If he has not presented such a claim, his appeal 
must, as a matter of law, be denied, and there is no duty on 
VA to assist him further in the development of his claim.  
Murphy at 81.

"In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis) ...; of incurrence or aggravation of a disease or 
injury in service (lay or medical testimony) ...; and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence)."  Caluza v. Brown, 7 
Vet.App. 498 (1995).  The Board points out that for the 
purposes of determining whether a claim is well grounded, it 
must presume the truthfulness of the evidence, "except when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion."  King v. Brown, 5 Vet.App. 19, 21 
(1993).

In this case, the Board notes that the record contains a 
statement from Dr. G. Racho, dated in February 1993, wherein 
he stated that the veteran's hearing loss and tinnitus was of 
a non-specific nature and "could have been" due to previous 
noise exposure.  Although the medical statement appears to be 
speculative on its face, the Board notes that a recent United 
States Court of Appeals for Veterans Claims (Court) (formerly 
known as the United States Court of Veterans Appeal) decision 
held that the "use of cautious language does not always 
express inconclusiveness in a doctor's opinion on etiology, 
and such language is not always too speculative for purposes 
of finding a claim well-grounded."  See Mattern v. West, 12 
Vet.App. 222 (1999).  

As for the remaining service connection claims, the Board 
notes that the standard test for well-groundedness is relaxed 
for veterans who were exposed to toxic gases.  See Pearlman 
v. West, 11 Vet.App. 443 (1998).  Under 38 C.F.R. § 3.316, 
the veteran is relieved of his burden of providing medical 
evidence of a nexus between the current disability and the 
in-service exposure.  Rather, service connection is granted 
if the veteran has experienced:  (1) full-body exposure, (2) 
to the specified vesicant agent, (3) during active military 
service, and (4) has subsequently developed the specified 
conditions.  The reasons behind this relaxed standard is the 
circumstances surrounding the testing of mustard gas.  In 
Pearlman, the Court held that for purposes of submitting a 
well-grounded claim relating to exposure to toxic gases under 
this regulation, the Board must assume that the lay testimony 
of exposure is true.  

Moreover, Dr. H. Bruley, in a September 1994 statement 
indicated that the veteran had multiple and chronic seborrhea 
keratoses, chronic sinusitis, chronic rhinitis, chronic 
tracheal and pharyngeal irritation, gastric esophageal reflux 
disease, and PTSD as a result of mustard gas exposure during 
basic training in 1953.

Accordingly, the Board finds that the veteran's claims for 
service connection for bilateral hearing loss and tinnitus, 
as well as the claims for service connection for hiatal 
hernia, a skin disorder of the back and trunk, 
conjunctivitis, PTSD, trachea problems, and sinusitis, 
claimed as secondary to mustard gas exposure are well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).

II.  Chronic Bronchitis

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).  Upon review 
of the entire record, the Board concludes that all relevant 
facts have been developed and that no further duty to assist 
the veteran is required.

Factual Background

The veteran served on active duty from February 1953 to 
February 1955.  His service medical records are unavailable, 
apparently having been lost in a fire at the National 
Personnel Records Center (NPRC) in 1973.  Following a request 
for information, a record from the Surgeon General's Office 
was received which showed that the veteran was hospitalized 
for five days in March 1953, with a diagnosis of acute 
bronchitis.  

On December 17, 1992, the veteran filed VA form 21-526, 
Veteran's Application for Compensation or Pension, wherein he 
claimed entitlement to service connection for chronic 
bronchitis.  

On VA trachea and bronchi examination in January 1993, the 
veteran reported that he had been treated for chronic 
bronchitis since 1953.  This had increased in severity over 
the past 5-6 years.  At the present time, he had a chronic 
cough.  He had no hemoptysis at present.  Cold and damp 
weather aggravated the problem.  Medication consisted of 
Organidin.  He also used a vaporizer and humidifier, along 
with Vicks on occasion.  On clinical evaluation, the chest 
was clear to auscultation, inspection, palpation, and 
percussion.  No rales, rhonchi, or wheezes were noted.  There 
was no cor pulmonale or cyanosis.  He had dyspnea on exertion 
with walking more than 20 minutes.  The diagnosis was chronic 
bronchitis.  

In a February 1993 statement, Dr. H. Bruley indicated that he 
began treating the veteran for chronic bronchitis in November 
1989.  On physical examination at that time, the veteran's 
pupils were equal and responsive to light.  His conjunctiva 
were clear.  His throat exhibited an increased amount of 
mucous over what one sees normally.  His nose and mouth were 
unremarkable.  His trachea was in the midline and freely 
moveable.  On auscultation of his chest he had some scattered 
rhonchi which appeared to be chronic and there were mild 
expiratory wheezes at both lung bases.  His extremities were 
without rash.  

In a March 1993 statement, Dr. L. Corazza reported seeing the 
veteran intermittently since December 1969 for bronchitis.  
The physician enclosed the results of a pulmonary function 
test done in January 1993 which showed that vital capacity 
was 59 percent of predicted, that 1 and 3 second Timed Vital 
Capacity was within normal limits, and that Maximum Breathing 
Capacity was 50 percent of predicted.  The physician 
indicated that the results were compatible with a diagnosis 
of restrictive pulmonary disease.  

In an August 1993 rating decision, the ROIC denied service 
connection for chronic bronchitis.  The veteran was notified 
of the decision by letter that month.  

In an October 1993 statement, J.B. noted that the veteran had 
heavy coughing since his discharge from service and that 
colds and difficulty breathing increased as he became older.  

In a December 1993 statement, L.Y., a pharmacist, noted 
filling prescriptions for bronchitis in 1955. 

A December 1993 statement from, L.H., a fellow soldier, noted 
that the veteran had persistent respiratory problems 
following his bout with bronchitis in service.  

Lay statements dated in February and March 1994 from J.B., 
P.W., P.C., and D.Y. noted information concerning the veteran 
having bronchitis in service.  

On June 6, 1994, the veteran reopened his claim by submitting 
VA Form 21-4138.  

In a September 1994 statement, Dr. H. Bruley diagnosed the 
veteran with chronic bronchitis.  

In a July 1995 rating decision, the ROIC granted service 
connection for chronic bronchitis and assigned a 
noncompensably disabling, effective from June 6, 1994.  

VA examination in August 1995 reported that the veteran had a 
chronic cough at the present time.  He took Organidin.  He 
did not walk more than 20 minutes. He walked one flight of 
stairs, but slowly.  There were no rales, rhonchi, or 
wheezes, no lung restriction or airway obstruction, or 
malignancies.  X-rays revealed a normal chest.  

In a January 1996 statement, Dr. H. Bruley stated that the 
veteran continued to be troubled by a rather persistent 
paroxysmal cough which can be very disabling at times.  He 
had scattered wheezing and rhonchi throughout his lung 
fields.  He was subject to 3 to 4 bronchial and sinus 
infections a year.  He had a great deal of respiratory 
secretions and had difficulty mobilizing and expectorating 
these secretions.  He suffered from chronic sinus infections 
and nasal congestion.  He had some chronic rhinitis exhibited 
by crusting and ozens as well as facial pressure and 
headaches secondary to sinus congestion.  The veteran was on 
chronic medication in the form of nasal lubricants and 
sprays.  He was also on chronic medication for his lungs.  He 
also used bronchi dilators from time to time as the need 
arose.  

On VA examination in September 1996, the veteran reported 
that he could do all activities of daily living and could 
walk as far as he wanted without carrying heavy loads or 
without hurrying.  He denied any wheezing, asthmatic attacks 
or chest pain, but stated that if he walked fast he got short 
of breath.  He stated that during basic training in 1953 he 
was in an accident and inhaled a lot of mustard gas from a 
canister.  Objective findings noted that the veteran was 
obese, weighing 223 pounds.  Pulmonary function studies 
revealed that the veteran's forced expiratory volume in one 
second (FEV-1) was 59 percent of predicted, that the ratio of 
forced expiratory volume in one second to forced vital 
capacity (FEV-1/FVC) was 77 percent of predicted, and that 
the peak expiratory flow (PEF) was 46 percent of predicted.  
Computerized interpretation of the results indicated that 
there was no obstructive lung defect indicated by the FEV-
1/FVC ratio.  There was a moderate restrictive lung defect.  
No active disease was seen on chest X-rays.  The diagnoses 
were obesity and mild restrictive ventilatory pattern.  

An October 1996 statement from Dr. H. Bruley indicated that 
the veteran continued to suffer from chronic bronchitis 
symptoms.  His condition was described in similar terms as in 
the January 1996 letter.  

In January 1997, the ROIC increased the rating for chronic 
bronchitis to 30 percent, effective from June 6, 1994.  In 
January 1998, the effective date for the 30 percent rating 
was changed to December 17, 1992.  

In July 1999, the veteran testified that his service-
connected chronic bronchitis was manifested by a persistent 
cough and that sometimes it was difficult for him to walk or 
stand for long periods of time.  He indicated that he 
constantly used a vaporizer and took medication for his 
cough.  See July 1999 hearing transcript.

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The veteran's chronic bronchitis is currently evaluated as 30 
percent disabling under Diagnostic Code 6600.  

In October 1996, the schedular criteria for evaluation of the 
respiratory disabilities was amended.  These amendments were 
effective on October 7, 1996.  Prior to the October 1996 
amendments to the Rating Schedule, a 30 percent evaluation 
was warranted for moderately severe bronchitis manifested by 
persistent cough at intervals throughout the day, 
considerable expectoration, considerable dyspnea on exercise, 
rales throughout the chest, and beginning chronic airway 
obstruction.  A 60 percent evaluation was assigned for severe 
bronchitis with severe productive cough and dyspnea on slight 
exertion and pulmonary function tests indicative of severe 
ventilatory impairment.  38 C.F.R. § 4.97, Diagnostic Code 
6600 (prior to October 7, 1996).

Following the October 1996 amendment, the Rating Schedule 
provides a 30 percent evaluation where FEV-1 is 56 to 70 
percent of predicted, or FEV-1/FVC is 56 to 70 percent of 
predicted, or DLCO (SB) is 56 to 65 percent of predicted.  A 
60 percent evaluation will be assigned where a FEV-1 is 40 to 
55 percent of predicted, or FEV-1/FVC is 40 to 55 percent of 
predicted, or DLCO (SB) is 40 to 55 percent of predicted, or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  38 C.F.R. § 4.97, Diagnostic Code 
6600 (on or after October 7, 1996). 

The Court has held that where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet.App. 308 (1991).

As noted above, service connection was established for 
chronic bronchitis in July 1995; a noncompensable evaluation 
was assigned.  The veteran disagreed with this decision.  A 
claim placed in appellate status by disagreement with the 
initial rating assigned and not yet ultimately resolved, as 
is the case with the claim herein at issue, is an original 
claim as opposed to a new claim for increase.  In such a 
case, separate ratings may be assigned for separate periods 
of time based on the facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet.App. 119 
(1999).  The Board notes that the disability evaluation for 
chronic bronchitis was subsequently increased to 30 percent, 
effective December 17, 1992, the date of the veteran's 
original claim.  

After reviewing all the evidence of record, the Board finds 
that none of the values disclosed as a result of pulmonary 
function testing indicate that the veteran warrants an 
evaluation in excess of 30 percent under the provisions of 
Diagnostic Code 6600 from October 7, 1996.  Pulmonary 
function testing conducted during the VA examination in 
September 1996 reflected that the veteran's FEV-1 was 59 
percent, a figure that is in the range anticipated by a 30 
percent evaluation.  Therefore, the evidence supports a 30 
percent rating for the veteran's service-connected chronic 
bronchitis under Diagnostic Code 6600 from October 7, 1996.

The record indicates that the veteran has reported a 
persistent cough and shortness of breath if he walked to 
fast.  The medical evidence reflects that the veteran does 
not have dyspnea at rest and none of the evidence indicates 
that the veteran has severe productive cough.  In addition, 
pulmonary function testing is not indicative of severe 
ventilatory impairment.  Therefore, the evidence of record 
does not support an evaluation greater than 30 percent based 
upon the veteran's symptomatology, and Diagnostic Code 6600 
prior to October 7, 1996.  Accordingly, a 30 percent is the 
highest evaluation which may be assigned for the veteran's 
bronchitis on a schedular basis.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a rating in excess of 30 percent for service-
connected chronic bronchitis must be denied.  38 U.S.C.A. § 
5107(b). 

ORDER

The claims for service connection for bilateral hearing loss 
and tinnitus, as well as the claims for service connection 
for hiatal hernia, a skin disorder of the back and trunk, 
conjunctivitis, PTSD, trachea problems, and sinusitis, 
claimed as secondary to mustard gas exposure are well-
grounded.  

A disability evaluation in excess of 30 percent for chronic 
bronchitis is denied.  


REMAND

Since the claims for service connection for bilateral hearing 
loss and tinnitus, as well as the claims for service 
connection for hiatal hernia, a skin disorder of the back and 
trunk, conjunctivitis, PTSD, trachea problems, and sinusitis, 
claimed as secondary to mustard gas exposure are found to be 
well-grounded, the VA is obligated to assist in the 
development of the claim.  See Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Morton v. West, 12 Vet.App. 477 (1999).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a disabling disease or injury was incurred 
during active service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted on a presumptive basis 
for certain diseases, including sensorineural hearing loss 
and a psychosis, if the disability becomes manifest to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).   In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, VA audiometric testing in January 1993 reveals 
that the veteran has a hearing loss that currently meets the 
VA standard set forth in 38 C.F.R. § 3.385.  

The veteran claims that his bilateral hearing loss and 
tinnitus are the result of exposure to loud noise during 
service.  As noted above, Dr. Racho has indicated that the 
veteran's hearing loss and tinnitus could be due to noise 
exposure.  The earliest evidence of the veteran's hearing 
loss and tinnitus appears to be on private audiological 
examination in April 1966.  

The veteran contends that he has a hiatal hernia, a skin 
disorder of the back and trunk, conjunctivitis, PTSD, trachea 
problems and sinusitis as a result of exposure to mustard gas 
in basic training in 1953.  He claims that during basic 
training in 1953 he tripped and fell head first into a 
recently exploded mustard gas canister.  As a result, he 
inhaled a large amount of the mustard gas which caused him to 
vomit.

In a September 1994 statement, Dr. H. Bruley diagnosed the 
veteran with multiple and chronic seborrhea keratoses, 
chronic sinusitis, chronic rhinitis, chronic tracheal and 
pharyngeal irritation, gastric esophageal reflux disease, and 
PTSD, all a result of a mustard gas accident which the 
veteran was involved in, in his training in 1953.

In May 1995, the U.S. Army Chemical and Biological Defense 
Command reported that it had no information that listed the 
veteran by name.  The agency noted, however, that the veteran 
may have been describing his gas chamber training given 
during basic training and at other times during the soldiers 
military career or possibly describing another training 
exercise designed to teach soldiers to recognize the war 
gases by their odors.  The agency indicated that the gas 
chamber used tear gas or chlorine and that it was part of the 
exercise to have troops enter the chamber and remove their 
mask or lift it away from the face.  This allowed them to 
experience the effects of tear gas (or chlorine) and 
impressed upon them the fact that the gas mask did protect 
them.  It was noted that tear gas and chlorine in some 
individuals, could cause a slight skin irritation, nausea and 
or vomiting.  Troops were often instructed to shower soon 
after this training.  The agency indicated that the gas 
chamber was usually a small wooden building, however, some 
installations did use tents as temporary gas chambers or as 
auxiliary training chambers.  The agency provided a 
description of a training exercise which appeared to conform 
closest to the veteran's statement.  The description revealed 
that during such training, soldiers were instructed to walk 
into a gas cloud, sniff enough to recognize the odor, and 
walk out of the cloud and exhale.

Pursuant to 38 C.F.R. § 3.316, service connection may be 
established for the development of certain claimed conditions 
when there was exposure to specified vesicant agents during 
active military service.  When there was full- body exposure 
to nitrogen or sulfur mustard gas during active service the 
listed conditions are chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, nasopharyngeal cancer, 
laryngeal cancer, lung (except mesothelioma) cancer and 
squamous cell carcinoma of the skin.  When there was full-
body exposure to nitrogen or sulfur mustard or Lewisite 
during active service the listed conditions are chronic 
laryngitis, chronic bronchitis, chronic emphysema, chronic 
asthma or chronic obstructive pulmonary disease.  When there 
was full-body exposure to nitrogen mustard during active 
service the listed condition is acute nonlymphocytic 
leukemia.  Service connection may not be established for any 
of these conditions if the claimed condition is due to the 
veteran's own willful misconduct or if there is affirmative 
evidence that establishes a nonservice-related condition or 
event as the cause of the claimed condition.  38 C.F.R. § 
3.316.

The Board notes that the requirements for service connection 
for PTSD under 38 C.F.R. § 3.304(f) were changed effective 
March 7, 1997.  In the instant case, the Board notes that the 
veteran filed his initial claim for service connection for 
PTSD in June 1994.  Thus, the veteran's claim of entitlement 
to service connection for PTSD must be evaluated under both 
the old and the new regulations in order to determine which 
version is most favorable to him.  Karnas v. Derwinski, 1 
Vet.App. 308 (1991). 

Prior to March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) included the 
following: (1) medical evidence establishing a clear 
diagnosis of the disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); See also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Zarycki v. 
Brown, 6 Vet. App. 91, 99 (1993).  Nor is the veteran's lay 
testimony alone sufficient to establish the occurrence of the 
alleged stressor.  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West, 7 Vet. App. at 76; Zarycki, 6 Vet. App. at 98.  

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  See 64 Fed. Reg. 
32,807 (1999) (to be codified at 38 C.F.R. § 3.304(f) 
(effective March 7, 1997)).  The Board notes that under 
38 C.F.R. § 4.125(a), a diagnosis of a mental disorder, 
including PTSD, must conform to the criteria of Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  38 
C.F.R. § 4.125 (1998).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The ROIC should ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment by all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claims for which he seeking service 
connection since separation from service.  
After securing any necessary 
authorization from the veteran, the ROIC 
should attempt to obtain copies of those 
treatment records identified by the 
veteran, not already of record.  
Regardless, the ROIC should obtain any 
outstanding VA treatment records.

2.  The ROIC should request that the 
veteran list in as much detail as 
possible the stressor or stressors to 
which he alleges that he was exposed 
during his period of active duty service.  
The veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as the dates, 
locations, detailed descriptions of 
events, units involved, names of 
casualties, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment, or any other 
identifying details.  The veteran should 
be advised that this information is 
necessary to obtain supportive evidence 
of the stressful events.

2. Regardless of the response from the 
veteran, the ROIC should review the 
claims file and compile a list of the 
veteran's stressor or stressors to which 
he alleges that he was exposed during 
service, in as much detail as possible, 
and then submit the information, along 
with any needed documentation and a copy 
of the veteran's service personnel 
records, to the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield VA 22150-3197, and 
request verification of whether the 
veteran engaged in combat, verification 
of his alleged non-combat stressors, 
and/or any information they can provide 
to enable the ROIC to make a 
determination as to whether the veteran 
engaged in combat, or whether his alleged 
stressor(s) actually occurred.  Any 
information obtained is to be associated 
with the claims folder and also provided 
to the veteran for response.  Cohen v. 
Brown, 10 Vet. App. 128 (1997). 

3.  Following the above, the ROIC must 
make a specific determination as to 
whether the record establishes the 
existence of a stressor or stressors 
during active service, and; if so, the 
ROIC must specifically identify the 
stressor(s) established by the record.  
The ROIC must also make a specific 
finding as to whether the veteran engaged 
in combat.  See Dizoglio, 9 Vet. App. at 
166; Zarycki, 6 Vet. App. at 91.

4.  If, and only if, the ROIC determines 
that the record establishes the existence 
of a stressor or stressors, through 
combat participation or otherwise, the 
veteran should be accorded an examination 
by a psychiatrist to determine the 
presence of PTSD.  The RO must specify 
for the examiner the stressor or 
stressors that the RO determined are 
established by the record, and the 
examiner is to be instructed that only 
those events can be considered for the 
purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examination report should 
include a detailed account of all 
pathology found to be present.  The 
examination report should include a 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests are to be accomplished.  In 
addition, the examiner should address the 
following:

(a)  whether the stressor(s) 
determined by the RO to actually 
have occurred was sufficient to 
produce PTSD; 

(b)  whether the veteran meets the 
diagnostic criteria for PTSD under 
the American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV) 
and; 

(c)  whether there is a link between 
current symptoms and the stressor or 
stressors specified by the RO as 
established by the record.  

The entire claims folder and a copy of 
this REMAND must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  

5.  The ROIC should schedule the veteran 
for a VA audiological examination to 
determine the nature and etiology of his 
bilateral hearing loss and tinnitus.  All 
indicated tests and studies should be 
performed.  The examiner is requested to 
express an opinion as to whether any 
hearing loss and tinnitus documented in 
1966 (or earlier if records showing pre-
1966 hearing loss and tinnitus are 
obtained) is the result of any noise 
exposure during service, as opposed to 
any post-service noise exposure.  A 
complete rationale for any opinion 
expressed must be provided.  The claims 
folder and a separate copy of this remand 
should be made available to and reviewed 
by the examiner in conjunction to the 
examination.  The ROIC should inform the 
veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.  

6.  The ROIC should schedule the veteran 
for VA gastrointestinal, dermatological, 
ophthalmological, and ear, nose and 
throat examinations.  The claims folder, 
to include the statements from Dr. H. 
Bruley, dated September 1994, and from 
U.S. Army Chemical and Biological Defense 
Command, dated May 1995, should be made 
available to the examining physicians in 
conjunction with the examinations.  The 
examining physicians should be requested 
to report the exact diagnosis of all 
gastrointestinal, dermatological, 
ophthalmological, and ear, nose and 
throat disorders that are present, along 
with a statement as to the etiology of 
each disorder.  The ROIC should inform 
the veteran of all consequences of his 
failure to report for the examinations in 
order that he may make an informed 
decision regarding his participation in 
said examination.

7.  After the above examinations are 
conducted, the ROIC should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examinations.  If the reports 
do not include sufficient data or 
adequate responses to the specific 
opinions requested, the reports must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2.

8.  Thereafter, the ROIC should 
readjudicate the claims for service 
connection on appeal.  

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals







